Citation Nr: 0842537	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

Preliminarily, the Board notes that in March 2008 the veteran 
submitted a letter from an audiologist, dated March 2003.  
This letter was submitted after the issuance of a Statement 
of the Case in November 2007, and as such it has not been 
considered by the RO in connection with the veteran's appeal.  
However, the Board finds that the March 2003 letter is not 
pertinent to the instant appeal because it refers to the 
veteran's hearing loss disability at a time prior to the 
rating period on appeal here.  See Legal Analysis section, 
set forth below.  Therefore, the Board can consider the 
instant appeal without addressing the March 2003 letter, and 
without prejudice resulting to the veteran thereby.


FINDING OF FACT

In the rating period on appeal, the veteran had bilateral 
hearing loss manifested by no worse than level III hearing 
acuity in the right ear and level III hearing acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought. 
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) requires 
at a minimum that the Secretary notify the claimant that (1) 
to substantiate an increased rating claim, the evidence must 
demonstrate a "worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," and (2) should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, based on 
"the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Further, 
if the Diagnostic Codes under which the claimant is rated 
contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In the instant case, VA issued a letter dated March 2007 
which informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  In addition, the March 
2007 VCAA notice letter informed the veteran that he must 
submit evidence showing the worsening of his service-
connected bilateral hearing loss disability.  The March 2007 
letter noted that evidence relating to the impact of this 
disability on employment would be considered.  Further, the 
March 2007 letter notified the veteran that if an increase in 
disability was found, the new disability rating would be 
assigned based on "a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4."  As required, the March 2007 letter noted that any 
new disability rating would be based on the "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  Finally, the March 2007 letter noted examples 
of evidence that the veteran could submit, including medical 
treatment records not previously submitted, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
the veteran's disability affects his ability to work, and lay 
statements discussing symptoms of the veteran's disability 
observed by the lay witness.

Although the March 2007 letter references 38 C.F.R. Part 4 
generally, the letter does not refer the veteran to the 
specific diagnostic codes relevant to his claim for a 
compensable evaluation for bilateral hearing loss.  
Accordingly, the Board finds that VA has not provided 
adequate Section 5103(a) notice to the veteran, and such 
notice error is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To overcome the 
presumption of prejudice associated with a pre-adjudicatory 
notice error, VA must show that the purpose of the notice was 
not frustrated and that the error did not affect the 
essential fairness of the adjudication.  Sanders 487 F.3d at 
889.  

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that the November 2007 Statement 
of the Case provided the veteran with the specific 
regulations under 38 C.F.R. Part 4 which are relevant to a 
claim for an increased rating due to a hearing loss 
disability.  In addition, the Board notes that the veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (stating that an appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  As such, the failure to 
include specific references to the relevant sections of 38 
C.F.R. Part 4 in the VCAA letter did not prejudice the 
veteran, and the essential fairness of the adjudication was 
not affected thereby.  See Sanders, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim.  Therefore VA 
has complied with the express requirements of the law as 
found by the Court in Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, as well as reports 
of post-service VA and private treatment and assessment.  In 
addition, the claims file contains the report of a VA medical 
examination conducted in April 2007.  The claims file also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board notes that the 
veteran indicated in a March 2007 statement that he had no 
further information or evidence to submit to substantiate his 
claim, with the exception of the upcoming April 2007 VA 
examination as noted in the concurrently submitted VA Form 
21-4138, Statement in Support of Claim.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria set 
forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods in which 
symptoms of the service-connected disability that would 
warrant different ratings are exhibited.  Thus, the Board 
must consider whether the veteran is entitled to staged 
ratings at any time during the appeal period.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, 
the Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

Legal Analysis

In an April 2003 rating decision, the veteran's claim for 
service connection for bilateral hearing loss was granted, 
and a noncompensable rating was assigned.  In February 2007 
the veteran's claim for an increased rating for the service-
connected bilateral hearing loss was received.

In April 2007, the veteran underwent a VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
65
75
LEFT
45
60
65
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 63 decibels in the right ear and 59 decibels 
in the left ear.  Speech recognition ability, using the 
Maryland CNC test, was 84 percent in the right ear and 84 
percent in the left ear.  The audiological findings 
correspond to a level III hearing acuity in the right ear and 
a level III hearing acuity in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level III 
hearing acuity in the right ear and level III hearing acuity 
in the left ear yields a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

In July 2007, the veteran underwent another VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
70
75
LEFT
50
60
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 65 decibels in the right ear and 62.5 
decibels in the left ear.  However, the speech discrimination 
test used in this examination was the Central Institute for 
the Deaf 22 Word List (W-22).  While the pre-June 10, 1999 
version of 38 C.F.R. § 4.85 did not require use of the 
Maryland CNC speech discrimination test, the current version, 
which is applicable in this appeal, does require use of the 
Maryland CNC speech discrimination test for rating purposes.  
As such, the speech discrimination test findings from the 
July 2007 examination are not probative for rating the 
disability at issue.

The only probative VA audiological examination is that of 
April 2007.  In this examination, the veteran had bilateral 
hearing loss manifested by level III hearing acuity in the 
right ear and level III hearing acuity in the left ear.  As 
stated above, these hearing acuity levels do not yield a 
compensable evaluation under 38 C.F.R. § 4.85, Table VII.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable here.  None of the veteran's audiological 
examinations demonstrated pure tone threshold levels at 55 dB 
or higher at each of the four frequencies, nor did they show 
a threshold of 30 dB or less at 1,000 hertz while showing a 
threshold of 70 dB or higher at 2000 hertz.  38 C.F.R. § 
4.86(a) & (b).

The veteran has submitted three reports of private 
audiological evaluations from August 2003 to September 2004.  
These audiological reports, however, contain 
uninterpreted results of his pure tone threshold evaluations.  
The Board is precluded from interpreting pure tone threshold 
results in order to determine the severity of the veteran's 
current hearing loss disability.  Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  
In addition, these audiological evaluations would have been 
relevant as medical history only as they predate the rating 
period on appeal, which is considered to begin one-year prior 
to the veteran's February 2007 filing of his increased rating 
claim.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and his 
statements have been reviewed.  However, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the veteran's 
audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Based on the veteran's audiometry results, as applied to the 
criteria set forth in VA's Schedule for Rating Disabilities, 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  Therefore, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board also finds that there is no suggestion that the 
veteran's bilateral hearing loss disability is so unusual as 
to require referral for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the April 2007 audiological examination 
reflects that the examiner did provide an adequate 
description of the functional effects of the veteran's 
hearing loss.  In this regard, the examiner noted that the 
veteran's chief complaint was difficulty understanding speech 
and constant bilateral tinnitus.  The veteran's "situation 
of greatest difficulty" was also noted to be "understanding 
speech."  As the veteran has been noted to have provided 
details of his hearing problem, the Board finds that the 
April 2007 examiner did elicit information from him 
concerning the functional aspects of his disability.  
However, the evidence also does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


